PAUL, WEISS, RIFRKIND,

2001 K STREET, NW
TELEPHONE 1202) 223-7300

WRITER'S DIRECT OIAL NUMBER

(202) 223-7312

WRITER’S DIRECT FACSIMILE

(202) 204-7369

WRITER'S DIRECT E-MAIL ADDRESS

cgeise@paulweiss.com

By ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York

40 Foley Square

WHARTON @ GARRISON LLP

WASHINGTON, DC 20006-1047

December 13, 2019

New York, New York 10007

mee aki 520), FORTUNE FINANCIAL CENTER
5

are oO

7

DEC 1 8 2018

TS ElHoKU SEIME! BUILDING
2-2 UCHISAIWAICHO 2-CHOME

 

1285 AVENUE OF THE AMERICAS

NEW YORK, NY 10019-6064
TELEPHONE (212) 373-3000

INGSANHUAN ZRONGLU
HAROYANG DISTRICT, BEIVING 100020, CHINA

Tv “ponens (86-10) 5828-6300

phe KONG CLUB BUILDING, 12TH FLOOR
CHATER ROAD, CENTRAL

DNG KONG

WEPHONE (852) 2846-0306

2BER CASTLE
tOBLE STREET

een EC2V 7JU, UNITED KINGDOM
EPHONE (44 20) 7367 1600

 

CHIYODA-KU, TOKYO 100-0011, JAPAN
TELEPHONE 181-3) 3597-8101

TORGNTO-DOMINION CENTRE

77 KING STREET WEST, SUITE 32100
FO, BOX 226

TORONTO, ONTARIO MEK 13
TELEPHONE (416) 504-0520

500 DELAWARE AVENUE. SUITE 200
POST OFFICE BOX 32

WILMINGTON, DE 19899-0032
TELEPHONE (302) 655-4410

Oscar Starker v. Nataliya Adamovych, et al., 15 Civ. 3691 (AJN) (RWL)

Dear Judge Nathan:

I represent defendant Nataliya Adamovych. On December 11, 2019, the
Court granted the City Defendants’ request for an extension of time to respond to
Plaintiffs Motion to Vacate the November 5, 2019 Judgment (Dkt. 122) and Motion for
Reconsideration (Dkt. 123) (together, the “Motions”), to January 16, 2020. (Dkt. 125.) I
So write to confirm that the J anuary 16, 2020, deadline also applies to Ms. Adamovych’s

 

 

responses to the Motions or, in the alternative, to request similar extensions to January
16, 2020, in the interest of aligning the parties’ deadline :

This would be Ms. Adamovych’s first request for an extension of these
deadlines. Pursuant to Rule 5 of the Court’s Special Rules of Practice in Civil Pro Se
Cases, Ms. Adamovych’s responses would otherwise be due January 2, 2020. Plaintiff
has consented to extending Ms. Adamovych’s time to respond to January 16, 2020.

ce: Oscar Starker, pro se

Respectfully submitted,
/s/ Crystal Johnson Geise

Crystal Johnson Geise

Angharad Wilson, Esq.

Doc#: US1:13410932v1

 

 
